Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION   
1.	This is in response to application filed on 1/7/2021 in which claims 1-20 are presented for examination.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b)


a.	Claims 1-20 of instant application are provisionally rejected on the ground  nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of patented application (US 10,924,936) in view of Murty et al., (US 2008/0316982), (hereinafter, Murty).

     Claims 1 and 17 of the patented application meets all the claimed limitations of claims 1 and 15 of the instant application except the claimed limitations of; “frequency usage information is queried” as shown below.
However, Murty, which is an analogous art mentions that the discovery of APs is prevented by refraining from broadcasting beacon signals of the APs (see, [0067]; whereby the beacon signals are being associated with the “frequency usage information”).
           Therefore, it would have been obvious at the time the invention was made for one of the ordinary skill in the art to have combined the teaching of Murty with patented application for the benefit of achieving a communication system that provides secure communication channel between network devices.  

	b.	All the independent claims of the instant application are also rejected in view of the patented application.

Instant Application (17/143,181)
Patented Application (US 10,924,936) 

Claim 1

circuitry configured to 5receive a query from an entity that is external to the apparatus, the query comprises area information that identifies a target area where frequency usage information is queried;
 determine whether location information associated with an access point in the target area is allowed to be disclosed;
 10generate sharable information from the frequency usage information recorded by a frequency usage control system based on the query; and
 notify the entity of the sharable information, wherein, when it is determined that the location information is not allowed to be disclosed, the sharable information does not include the location information, 
15wherein, when it is determined that the location information is allowed to be 

Claim 15:
 A method for sharing information by an apparatus, the method comprising:
receiving a query from an entity that is external to the apparatus, the query comprises area information that identifies a target area where frequency usage 10information is queried;
 determining whether location information associated with an access point in the target area is allowed to be disclosed;
 generating sharable information from the frequency usage information recorded by a frequency usage control system based on the query; and
 15notifying the entity of the sharable information, wherein, when it is 


Claim 1

 circuitry configured to receive a discovery signal from an entity that is external to the apparatus, the discovery signal comprises area information that identifies a target area where discovery of external apparatuses is performed;
 determine whether location information associated with an access point in the target area is private;
 generate sharable information from frequency usage information recorded by a frequency usage control system based on the discovery signal; and
 notify the entity of the sharable information, wherein, when it is determined that the location information is private, the sharable information does not include the location information, wherein, when it is determined that the location information is not private, the sharable information includes the location 



Claim 17
A method comprising:
 receiving a discovery signal from an entity that is external to an apparatus, the discovery signal comprises area information that identifies a target area where discovery of external apparatuses is performed;
 determining whether location information associated with an access point in the target area is private;
 generating sharable information from frequency usage information recorded by a frequency usage control system based on the discovery signal; and
 notifying the entity of the sharable information, wherein, when it is 



             

                                                      CONCLUSION
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is 571-272-8566.  The examiner can normally be reached on M-Sat (6am-10pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.